Title: From Thomas Jefferson to J. P. P. Derieux, [4 July 1796?]
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard


                    
                        [4 July 1796?]
                    
                    […] after […] Loss by fire you […] I procured 2. bed ticks, 3 pair sheets, and 6. blankets to ask your acceptance of towards replacing those you had lost. They were made up in a bale, and are now at Colo. Bell’s who will forward them to you, or keep them till you pass on to Staunton as you shall direct. With my best respects to Mme. Derieux, I am Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                    
                        P.S. I was so pleased with the egg-plants brought by Peter, and his dressing them according to the directions you were so good as to give, that I must ask some seed, and advice how to cultivate them.
                    
                